Title: To Alexander Hamilton from Pierre Van Cortlandt, Jr., 7 March 1800
From: Van Cortlandt, Pierre, Jr.
To: Hamilton, Alexander


          
            Sir,
            Peeks Kill March 7th. 1800
          
          Yours of the 26th Ultimo inclosing a Letter to Lt. Thomas Porter, I never received until yesterday, being from   Home when it arrived.
          I saw Mr Porter the Day he lost his trunk which was broken open a few miles below this    He informed me that He was going on to  recruit in Vermont, I think He told me Bennington would be the place of his residence while he remained in that State, I have therefore directed your Letter to that place &  shall forward it by the mail to morrow—
          I am with Esteem your Obt. Hum. Servt
          
            Pe Vn Cortlandt Junr
          
          General Hamilton
        